NO. COA13-843

                  NORTH CAROLINA COURT OF APPEALS

                           Filed: 3 June 2014


ALISA G. HENDERSON,
     Plaintiff,

    v.                                   Wake County
                                         No. 13 CVD 1691
JASON JORDAN HENDERSON,
     Defendant.


    Appeal by Defendant from Orders entered 8 February 2013 by

Judge Ned W. Mangum, 18 and 20 February 2013 by Judge Robert B.

Rader, and 18 April 2013 by Judge Margaret Eagles in Wake County

District Court. Heard in the Court of Appeals 22 January 2014.


    Cranfill Sumner & Hartzog LLP, by M. Denisse Gonzalez, for
    Plaintiff.

    Edmundson & Burnette, L.L.P., by James T. Duckworth, III,
    for Defendant.


    STEPHENS, Judge.


            Factual Background and Procedural History

    This   case   arises   from   the   filing   of   a   complaint   for   a

domestic violence protective order (“DVPO”) by Plaintiff Alisa

G. Henderson. The complaint was filed on 8 February 2013 and

alleged that Plaintiff’s former spouse, Defendant Jason Jordan

Henderson, intentionally caused bodily injury to the parties’
                                        -2-
children, both girls, by frequently spooning with them in his

underwear,      grabbing    their     buttocks,   placing       cameras    in    their

rooms while they were dressing, and beating them with belts, his

hands, and a wooden spoon while other children were forced to

watch. The complaint also asserted that Defendant placed the

children in actual fear of imminent serious bodily injury by

cursing at and threatening the children, allowing a friend to

offer alcohol to one of the children, and becoming intoxicated

to the point of falling over. Given these allegations, the trial

court issued a temporary, ex parte DVPO on 8 February 2013. The

ex parte DVPO was effective through 18 February 2013, and a

hearing was set for the same date. Defendant received notice of

the entering of the ex parte DVPO and the 18 February 2013

hearing. Therein, Defendant was informed that the purpose of the

hearing       was   to   determine      “whether      the       [o]rder    will     be

continued.”

       Evidence     presented    at    the    hearing    tended     to    show    that

Plaintiff and Defendant are divorced with two daughters, Eliza

and Anna.1 At the time of the hearing, Eliza was fourteen and

Anna    was    eleven.     The   parties     shared     joint    custody    of    the

children before the DVPO was issued. Both parties are now re-

1
    Pseudonyms are used for the protection of the juveniles.
                                        -3-
married,    and   Defendant      has    two     daughters         from    his     current

marriage.

       According to a social worker at the Wake County Division of

Social Services (“DSS”), DSS received a report on 8 February

2013 alleging a number of instances of misconduct by Defendant.

At   the   time   of   the     hearing,       the    allegations         had    not    been

substantiated. Nonetheless, DSS had implemented a safety plan

for the children. The children would stay with Plaintiff and

have no unsupervised contact with Defendant.

       At the close of the hearing, the trial court found that

“there have been acts that constitute domestic violence.” Thus,

the court entered a DVPO for a period of one year, ordering

Defendant,   inter     alia,    to   abide      by    the   DSS    safety       plan   and

refrain from any unsupervised contact with Eliza and Anna during

that    period.    A    written        DVPO     was     filed      the         same    day,

memorializing the court’s oral pronouncement. An amended DVPO

was filed two days later, on 20 February 2013, providing that,

as a law enforcement officer, Defendant may possess or use a

firearm for official use.

       On 15 March 2013, Defendant filed notice of appeal from the

trial court’s 8, 18, and 20 February 2013 orders. That same day,

Defendant filed a motion to vacate or set aside the DVPO under
                                              -4-
Rule 60(b) of the North Carolina Rules of Civil Procedure. The

trial court denied Defendant’s motion by order filed 28 March

2013. On 18 April 2013, the trial court filed a second, written

order denying Defendant’s motion to vacate. The court determined

that it retained jurisdiction over Defendant’s motion pursuant

to Rule 60(b), despite the fact that Defendant had already filed

his notice of appeal of the DVPO orders. The court concluded

that   Defendant         was    not    entitled     to    relief        pursuant       to    Rule

60(b)(4)      or   (6)    because       the     DVPO    was    not      void     and     because

“Defendant         was     unable       to      show      that       any        extraordinary

circumstances exist or that justice demands for the DVPO to be

vacated.” Defendant also appealed from that order.

                                        Discussion

       On appeal, Defendant argues that the DVPO and amended DVPO

are    void    because         the    trial     court    acted       in    excess       of     its

jurisdiction.        Therefore,         Defendant        asserts,         the    trial       court

erred in denying his Rule 60(b) motion to vacate. Alternatively,

Defendant contends that the trial court’s findings of fact are

not supported by competent evidence and, thus, do not support

its    conclusion         that       Defendant      committed        acts       of     domestic

violence      against      the       children    and     put     them      in    serious       and

immediate danger of injury. We affirm.
                                                 -5-
    I. Subject Matter Jurisdiction

    Defendant first argues that the trial court lacked subject

matter jurisdiction to enter the DVPO                             because the court           (1)

failed to follow statutory procedure by not allowing Defendant

10 days following service of the summons and complaint to file

an answer, and (2) held the DVPO hearing on the merits rather

than for the purpose of simply continuing the ex parte order. We

disagree.

    “Where        jurisdiction          is       statutory        and   the    [l]egislature

requires the [trial court] to exercise its jurisdiction in a

certain    manner,      to   follow          a    certain    procedure,        or    otherwise

subjects    the    [c]ourt        to    certain          limitations,     an    act    of     the

[c]ourt beyond these limits is in excess of its jurisdiction.”

Eudy v. Eudy, 288 N.C. 71, 75, 215 S.E.2d 782, 785 (1975).

“Whether a trial court has subject[ ]matter jurisdiction is a

question of law, reviewed de novo on appeal.” McKoy v. McKoy,

202 N.C. App. 509, 511, 689 S.E.2d 590, 592 (2010) (italics

added).

            (1) Time to File an Answer

    Section        50B-2     of        the       North     Carolina     General       Statutes

applies     to    the   institution               of     civil    actions,     motions        for

emergency    relief,       temporary             orders,    and    temporary        custody    in
                                 -6-
domestic   violence   cases.   N.C.    Gen.   Stat.   §   50B-2   (2013).

Relevant to this appeal, subsections (a) and (c)             provide as

follows:

           (a) . . . Any action for a [DVPO] requires
           that a summons be issued and served. The
           summons issued pursuant to this Chapter
           shall require the defendant to answer within
           10 days of the date of service. . . .

           . . .

           (c) Ex Parte Orders. —

           . . .

                (5) Upon the issuance of an ex parte
                   order   under  this   subsection,  a
                   hearing shall be held within 10 days
                   from the date of issuance of the
                   order or within seven days from the
                   date of service of process on the
                   other party, whichever occurs later.
                   A continuance shall be limited to
                   one extension of no more than 10
                   days unless all parties consent or
                   good cause is shown. . . .

           . . .

                (7) Upon the issuance of an ex parte
                   order under this subsection, if the
                   party is proceeding pro se, the
                   Clerk shall set a date for hearing
                   and issue a notice of hearing within
                   the time periods provided in this
                   subsection[]     and    shall    effect
                   service of the summons, complaint,
                   notice, order[,] and other papers
                   through     the     appropriate     law
                   enforcement     agency     where    the
                   defendant is to be served.
                                              -7-


N.C. Gen. Stat. § 50B-2 (italics added). Here, Defendant was

served     with    his    summons        on      12    February      2013.      On     appeal,

Defendant contends that the trial court violated subsection (a)

and,     therefore,       exceeded         its      jurisdiction         because      he     was

required     to    appear       for    the       hearing      on    18    February         2013,

depriving him of a full 10 days to file his answer. We disagree.

       “[T]he     Rules    of    Civil      Procedure       apply    to       actions      under

Chapter 50B, except to the extent that a differing procedure is

prescribed by statute.” Hensey v. Hennessy, 201 N.C. App. 56,

62, 685 S.E.2d 541, 546 (2009) (citation and internal quotation

marks omitted). Relevant to this case, section 50B-2 sets forth

specialized procedures to “deal with issuance of . . . ex parte

DVPOs,”    which    are     distinct        from      those   for    issuing         temporary

restraining       orders.       Id.   at      63,     685   S.E.2d       at   546     (italics

added).    Instead,       “[t]he      procedures        under      [section]        50B-2    are

intended     to    provide       a    method          for   trial    court       judges      or

magistrates to quickly provide protection from the risk of acts

of domestic violence by means of a process which is readily

accessible to pro se complainants.” Id. at 63, 685 S.E.2d at

546–47. Moreover,

            in construing statutes[,] courts normally
            adopt an interpretation which will avoid
            absurd   or  bizarre   consequences,  the
                                          -8-
            presumption being that the legislature acted
            in accordance with reason and common sense
            and   did   not    intend   untoward   results.
            Accordingly,    an    unnecessary   implication
            arising   from      one   statutory    section,
            inconsistent with the express terms of
            another on the same subject, yields to the
            expressed intent.

Romulus v. Romulus, 216 N.C. App. 28, 34, 715 S.E.2d 889, 893

(2011) (citation omitted). Similarly, the words in a statute

“must be interpreted in context so as to render them harmonious

with the intent and tenor of the entire statute and must be

accorded the meaning which harmonizes with the other modifying

provisions so as to give effect to the reason and purpose of the

law.” Underwood v. Howland, 274 N.C. 473, 479, 164 S.E.2d 2, 7

(1968).

      Defendant’s contention that he has the right to a period of

10   days   in    which    to    file   his     answer   is   inconsistent   with

subsection 50B-2(c), which explicitly pertains to “[e]x [p]arte

[o]rders.”       N.C.     Gen.    Stat.     §    50B-2(c)     (italics   added).

Subsection (c)(5) states unequivocally that a hearing on an ex

parte DVPO must be held “within 10 days” of the issuance of the

DVPO or “within seven days” of the date of service of process,

whichever is later. N.C. Gen Stat. § 50B-2(c)(5). Subsection

(c)(7) clarifies that, when the complaining party is proceeding

pro se, the clerk must set a hearing date “within the time
                                                  -9-
periods provided in this subsection.” N.C. Gen. Stat. § 50B-

2(c)(7). Accordingly, if service of process occurs even one day

after the issuance of an ex parte DVPO, the subsequent hearing

must   occur    before          the    10-day       period        of    time     within      which

Defendant might otherwise be allowed to answer. To interpret

subsection      (a)       according          to    Defendant’s          logic    would       strip

subsections     (c)(5)       and       (7)    of    any    rational       construction.         We

decline Defendant’s invitation to do so.

       As we noted in Hensey, the “fundamental nature and purpose

of an ex parte DVPO” is that it must be “entered on relatively

short notice in order to address a situation in which quick

action is needed . . . to avert a threat of imminent harm.” 201

N.C. App. at 63, 685 S.E.2d at 547. Similarly, the hearing on

the ex parte DVPO must be conducted quickly in order to ensure

that   the   rights        of    both        parties,       the    complainant         and    the

respondent, are not infringed. Subsection (c) encapsulates this

principle by       ensuring           that both parties are able to                       present

their positions to the trial court in a timely manner. To the

extent   that    subsection            (a)    might       otherwise      suggest       that    the

defendant    has      a   longer       period       of    time     in    which    to    answer,2



2
  We do not hold that subsection (a) gives a defendant in a
section 50B case the absolute right to a full 10 days in which
                                       -10-
subsection (c) supersedes it by mandating the time limits for

the court to conduct the hearing after the issuance of an ex

parte DVPO. See N.C. Gen. Stat. § 50B-2. In the circumstance in

which, as here, the hearing on the ex parte DVPO must be held

before the expiration of 10 days after service of process on the

defendant,      the   defendant   is   required   to   answer,    if   at    all,

within    the    period    of   time   leading    up   to   the    hearing     as

prescribed by subsection (c)(5).

       Here, the ex parte DVPO was issued on 8 February 2013, and

Defendant was served with a summons and notice of the hearing on

12 February 2013. Pursuant to section 50B-2(c), the hearing was

set to occur within seven days of the date of service of process

and within 10 days of the date of the issuance of the order, on

18 February 2013. Following service of process, Defendant had at

least five days in which to submit a formal, written answer. At

the hearing, Defendant had the opportunity to further respond to

Plaintiff’s allegations. He was permitted to appear and testify

despite the fact that he had not filed an answer. This comports

with     section      50B-2.    Accordingly,     Defendant’s      argument    is

overruled.



to file an answer. On the contrary, we conclude that the statute
gives him no more than 10 days to answer.
                                      -11-
           (2) The Purpose of the DVPO Hearing

    Defendant also argues that the trial court exceeded its

jurisdiction by holding a hearing on whether to issue a DVPO.

Specifically, Defendant asserts that this hearing was not held

in accordance with the notice he received, which stated that the

purpose of the hearing was to determine whether the ex parte

order should be continued. Citing case law which prohibits the

court from entering a permanent injunction during a hearing on a

temporary restraining order (“TRO”), Defendant contends that the

“express, unambiguous language” of the notice informed him that

“the hearing is not to decide the claim on the merits; rather

the hearing’s function is to determine whether the                        ex parte

order should be continued in effect until a future hearing, when

[the]   plaintiff’s   claims        . . .    would    be    decided.”     (Certain

italics added). We disagree.

    As discussed in Hensey, the procedures for ex parte DVPOs

are distinct from the procedures for TROs. 201 N.C. App. at 63,

685 S.E.2d at 546. Defendant’s attempt to liken this case to one

involving a TRO or a permanent               injunction is misplaced.          The

process of issuing an ex parte DVPO is completed once the trial

court   determines    that    the     complainant,         alone,   has    alleged

sufficient   facts    to     show    a      “danger   of    acts    of    domestic
                                        -12-
violence.” See id. at 65, 685 S.E.2d at 548. It is nonsensical

to suggest that a hearing involving both parties could possibly

be for the purpose of continuing an ex parte DVPO. In accordance

with the term “ex parte,”3 such orders are not intended to be

issued   with   input    from    both    sides.    Therefore,    a    hearing   to

determine whether to continue the trial court’s order, notice of

which must be given to the opposing party, cannot be a hearing

on whether to continue the ex parte DVPO. Instead, it must be a

hearing to determine whether the trial court’s protective order

should be continued beyond the temporary time frame of the ex

parte DVPO.

      Defendant’s       argument     that       the    trial     court    lacked

jurisdiction to enter the 18 February 2013 order and 20 February

2013 amended order is overruled. The trial court did not exceed

its   jurisdiction       in     entering       those   orders.       Accordingly,

Defendant’s argument that the trial court erred in denying his




3
  “Ex parte” means “[d]one or made at the instance and for the
benefit of one party only, and without notice to, or argument
by, any person adversely interested; of or relating to court
action taken by one party without notice to the other, usu[ally]
for temporary or emergency relief[.]” Black’s Law Dictionary 657
(9th ed. 2009) (emphasis added).
                                    -13-
Rule 60(b) motion to vacate the DVPO for lack of jurisdiction is

also overruled.4

     II. The Trial Court’s Findings and Conclusions

     Alternatively, Defendant asserts that the trial court’s 18

February 2013 DVPO and 20 February 2013 amended DVPO must be

reversed because certain of the court’s findings of fact are not

based on competent evidence and, without those findings, the

trial     court’s   conclusions    of   law   are    improper.    Again,   we

disagree.

        “The standard of review on appeal from a judgment entered

after a non-jury trial is whether there is competent evidence to

support    the   trial   court’s   findings   of    fact   and   whether   the

findings support the conclusions of law and ensuing judgment.”

Cartin v. Harrison, 151 N.C. App. 697, 699, 567 S.E.2d 174, 176

(citation and internal quotation marks omitted), disc. review

denied, 356 N.C. 434, 572 S.E.2d 428 (2002). The trial court

made the following relevant findings of fact in the challenged

orders:

            3. On . . . Jan. 5, 2013, . . . [D]efendant



4
  Defendant’s argument that the trial court erred by denying his
Rule 60(b) motion to vacate is based entirely on his argument
that the trial court lacked jurisdiction to enter the 18 and 20
February 2013 orders.
                                     -14-
                  a. attempted to cause . . .            bodily
             injury to . . . [the children;]

                  b. placed in fear of imminent serious
             bodily   injury  . . . a  member   of  the
             plaintiff’s family[;]

             . . .

                  d. committed an act defined by [N.C.
             Gen. Stat. §] 14-[27.5A (sexual battery)]
             against the [children] by BECOMING EXTREMELY
             INTOXICATED WHILE CARING FOR THE CHILDREN
             AND   ENGAGED   IN   INAPPROPRIATE   CONTACT,
             CHILDREN   DISCLOSED   PRIOR   INCIDENTS   OF
             PHYSICAL AND VERBAL ABUSE INCLUDING HITTING
             W/A BELT AND THREATENING TO KNOCK THEIR
             TEETH DOWN THEIR THROAT. ALSO, [DEFENDANT]
             INAPPROPRIATELY SQUEEZED BUTTOCKS OF MINOR
             DAUGHTER. CONDUCT HAS RESULTED IN EMOTIONAL
             HARM TO CHILDREN RESULTING IN THREATS OF
             SELF[-]HARM.

Based upon those findings, the court concluded that:

             2. . . . [D]efendant has committed acts of
             domestic   violence   against  the   minor
             child(ren) residing with or in the custody
             of . . . [P]laintiff.

             3. There is a danger of               serious and
             immediate     injury to              the     minor
             child(ren). . . .

       Defendant argues that findings 3(a), 3(b), and 3(d) are not

supported by the evidence because they are based on statements

made    by    the    children   to    Plaintiff    and   the   children’s

psychiatrist in the context of an ongoing DSS investigation. For

support, Defendant cites Burress v. Burress, where we stated
                                      -15-
that the “results” of a DSS investigation might be relevant to

the issue of domestic violence, but the mere existence of the

investigation is not. 195 N.C. App. 447, 450, 672 S.E.2d 732,

734 (2009). Defendant contends that, as in Burress, the evidence

concerning the children’s allegations is irrelevant because it

stems    from   “reports   of    abuse,”     not   the   “results”   of   a   DSS

investigation. Defendant also asserts that Plaintiff’s testimony

is not competent because it did not reference specific dates of

the acts at issue. We are unpersuaded.

    Plaintiff       offered     the   following     pertinent   testimony      at

trial:

            [PLAINTIFF]: [Eliza] went to her . . .
            psychiatrist appointment and told of drunken
            episodes that happened in the house in which
            there were seven children in the house; two
            of which were my children.

            And . . . [Defendant] and a friend offered
            my daughter alcohol. She did not drink it,
            but it ended up with the one man passed out
            on the floor; my ex-husband in a drunken
            stupor.

            [My daughter] asked him, “What do I look
            like to you?” And he said, “You look like
            [a] n-i-g-g-e-r.” And then spilled alcohol
            on the floor; made [Eliza] clean it up:
            “Clean this s-h-i-t up.” . . .

            . . .

            [My daughters] have actually exhibited self-
            harm such as cutting themselves because
                        -16-
. . . the discipline of [Defendant] is so
strict and strong that when he disciplines
them,   they   express    wanting  to kill
themselves and cutting themselves.

. . .

JUDGE . . . : All right. So this incident
that you spoke of when they were — when he
was intoxicated —

[PLAINTIFF]: Yes, sir.

JUDGE . . . : — and had another man in the
house, when was this?

[PLAINTIFF]: It was January 5th. But there’s
been ongoing over-the-top abuse: spankings
with belts, one much — the younger child was
made to stand there and — in front — he had
all three children sit down on the couch[]
and said, “This is what happens when you
forget your agenda at school.” And spanked
her with a belt in front of all three
children.

He curses at . . . them. He yells at them.
He screams at them. . . .

JUDGE   . . . :   All   right.  Now,    as I
understand it, there were more allegations
than what you’ve just told me in your —

[PLAINTIFF]: Yes, sir. Yes, sir. There is
the spooning incident that happened with
[Eliza]. [Defendant] spooned with her in his
underwear. . . .

JUDGE . . . : When was that?

[PLAINTIFF]: [Eliza] said that he does it
very often. I don’t have a date.

JUDGE   . . . :   And   then   was   there   some   —
                     -17-
you’ve   also   alleged     some   inappropriate
contact?

[PLAINTIFF]: Yes. He slaps her on the bottom
and squeezes her bottom, which I feel,
obviously,   very    inappropriate   for    a
14[-]year[-]old   or   even   11[-]year[-]old
girls.

JUDGE . . . : All right. And you said there
were   threats  of   violence  or   extensive
violence? Was it — physical violence?

[PLAINTIFF]: Yes. [Defendant] threatens, “If
— if you tell what happens in my home — if
you    tell   family   business    or   tell
daddy/daughter secrets,” he said in the
past, “I will knock your teeth down your
throat.”

JUDGE . . . : And what’s the        most   recent
time that that has happened?

[PLAINTIFF]: I don’t know. I know that it
happens quite often. My youngest actually
has told myself and the DSS worker that when
she — every time she sees a belt, she has
flashbacks, and she gets afraid.

She says she has nightmares every night and
headaches   quite  often,  and  she’s  very
[emotionally] scarred.

. . .

[Regarding the intoxication incident, Eliza]
was very afraid, and she asked the friend,
“Do I need to call an ambulance for you?
What do I need to do?” ‘Cause he was laying
on the floor, talking out of his mind.
[Defendant] started speaking Spanish. He
doesn’t speak Spanish. This is according to
my daughter.
                                     -18-
            And so, [Eliza] had to be responsible, while
            these men were intoxicated, for all [seven]
            children [who were in the house at the
            time].

            . . .

            . . . May I say something else?

            JUDGE . . . : Sure.

            [PLAINTIFF]: Okay. After [Eliza] told the
            psychiatrist about the incident, she said —
            and she knew that she was going to make the
            DSS report. She said, “Do I have to go back
            to Dad’s?” She said, “Cause if I do, he’s
            going to hurt me.”

            Several times she has busted out into tears
            because of fear of her father.

Testifying for himself, Defendant admitted becoming intoxicated,

getting sick, and throwing up while supervising the children on

January 5th, but asserted that he still “kn[ew] what was going

on around the house[.]” Defendant also admitted to cursing in

front of the children, yelling at them, and, approximately four

years before the hearing, spanking one of the children with a

belt until she began to make retching sounds.

    Defendant’s admissions and Plaintiff’s testimony constitute

competent   evidence   to   justify    the   trial   court’s   findings   of

fact.   Plaintiff   testified   to    multiple   circumstances    in   which

Defendant    vigorously     spanked    the    children,    and   Defendant

admitted to hitting one daughter until she made retching sounds.
                                           -19-
Plaintiff      testified     that      Defendant        threatened        the     children,

spooned with them, and squeezed their buttocks. According to

Plaintiff, this distressed the children, causing them to exhibit

self-harm      and   express          an   interest          in     suicide.      Plaintiff

testified that Anna has nightmares every night, headaches on a

regular basis, and is now emotionally scarred. Plaintiff also

testified to an incident in which Defendant became intoxicated,

which    Defendant        admitted.        On    that     occasion,           according      to

Plaintiff,      Defendant       was    unable      to    stand       or   supervise         the

children and began babbling in Spanish.

       It does not matter that certain of these allegations were

also made in the context of DSS’s investigation. In Burress, we

found    irrelevant       the     plaintiff’s          testimony      that      “[DSS]      was

investigating        allegations           of     sexual          abuse       against       the

plaintiff’s minor children by [the] defendant” because the mere

existence of a DSS investigation does not mean that domestic

violence has occurred. Id. at 450, 672 S.E.2d at 734. As no

evidence was presented in that case regarding what was revealed

by the investigation, however, we did not have the opportunity

to   address    whether     statements          made    in    the    context     of     a   DSS

investigation would also be irrelevant. See id. We hold that

they    are   not.   To    hold    otherwise       would      create      a    conflict      of
                                    -20-
interest in which the plaintiff in a domestic violence case is

incentivized to decline sharing information with DSS for fear of

having her testimony stricken at a subsequent DVPO hearing. We

decline to   reach such a result           here. Plaintiff testified to

statements   made   to   her   by    her     children   about   what   they

experienced with Defendant.5 In addition, Plaintiff described her

personal observations of the adverse effects Defendant’s actions

have had on her daughters’ behavior and emotional health. The

fact that some of the children’s statements were also made to

DSS does not render the rest of Plaintiff’s testimony irrelevant

and incompetent. Accordingly, Defendant’s argument is overruled.

    Moreover, Plaintiff’s inability to provide specific dates

with regard to certain of       the incidents, which        were largely



5
  Defendant does not argue that Plaintiff’s testimony about
statements her daughters made directly to her is incompetent as
inadmissible hearsay. In addition, Defendant did not make any
objection on those grounds at the hearing. Therefore, any such
objection   is  waived,   and  Plaintiff’s   testimony  is   not
incompetent in that respect. See In re Ivey, 156 N.C. App. 398,
403, 576 S.E.2d 386, 390 (2003) (holding that the respondent-
parents waived their argument that certain testimony constituted
inadmissible hearsay because they failed to object to the
testimony at the permanency planning hearing); see also In re
F.G.J., 200 N.C. App. 681, 693, 684 S.E.2d 745, 753 (2009)
(commenting that “no objection on hearsay grounds was made by
either parent [at the termination of parental rights hearing].
Therefore, any objection has been waived, and the testimony must
be considered competent evidence.”) (citation omitted); N.C.R.
App. P. 10(a)(1).
                                      -21-
described to her by her children, is not fatal. See State v.

Wood, 311 N.C. 739, 742, 319 S.E.2d 247, 249 (1984) (“We have

stated   repeatedly      that    in   the     interests   of    justice    and

recognizing that young children cannot be expected to be exact

regarding times and dates, a child’s uncertainty as to time or

date upon which the offense charged was committed goes to the

weight   rather   than     the    admissibility     of    the   evidence.”).

Therefore, we hold that the trial court’s findings of fact in

the 18 February 2013 and 20 February 2013 orders are based on

competent evidence and, in turn, fully support its conclusions

of   law.   Accordingly,        Defendant’s     alternative     argument    is

overruled. The orders appealed from are

     AFFIRMED.

     Judges STEELMAN and DAVIS concur.